DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-41 are pending.
Claim Objections
Claims 5-8, 10-16, 18-31, 35-38, 40-41 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  For the purpose of further prosecution, all these claims are treated as if they are depending from the broadest independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites an expression “administration of apalutamide is not accompanied by an increased risk of adverse events relative to a male human with nmCRPC who is not receiving treatment with apalutamide” (emphasis added). Such expression renders the claim indefinite since administration of any medicinal substance, let alone apalutamide, will inevitably increase the risk of having the side effects from the substance.  It is not clear how such contradictory process can be achieved or if the risk of having only certain adverse reactions is lowered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erleda prescription information, 2/2018 in view of Goodman and Gilman, 13th Ed, 2018, pages 445-461, Creatinine Clearance, 2017, from https://web.archive.org/web/20171022080647/http://www.clinlabnavigator.com/creatinine-clearance.html, Belderbos et al., Cancer Chemotherapy and Pharmacology (2018) 82:457–468, and normal heart rate, https://web.archive.org/web/20170624023600/https://www.mayoclinic.org/healthy-lifestyle/fitness/expert-answers/heart-rate/faq-20057979.
The claims are directed to a method of treating non-metastatic castration resistant prostate cancer in patients with severe hepatic impairment.  The patients are having additional characteristics that are recited in the claims. These characteristics include normal cardiac functions, have a relatively normal blood pressure (90-170/<100 mmHg), with or without previous or concomitant treatment with other androgen deprivation therapy medicine such as bicalutamide, with certain creatine clearance less than or equal to about 45ml/min/17.3m2, and concomitant therapy including ACE inhibitors, diuretics, calcium channel blockers, etc. 
Erleda teaches apalutamide as useful in treating patients with non-metastatic, castration-resistant prostate cancer (nm-CRPC) (see Section Indication and Usage). Erleda teaches the recommended dosage is 240mg with 60mg q.i.d. Patients should also receive a gonadotropin-releasing hormone (GnRH) analog concurrently or should have had a bilateral orchiectomy (see Page 1, Section 2.1 Recommended Dosage). Erleda teaches If a patient experiences a greater than or equal to Grade 3 toxicity or an intolerable side effect, hold dosing until symptoms improve to less than or equal to Grade 1 or original grade, then resume at the same dose or a reduced dose (180 mg or 120 mg), if warranted. (see page 1, Section 2.2 Dosage Modification). Erleda teaches the dosage form as tablets (see page 1, Section 3). Erleda further teaches the patients Erleda teaches Co-administration of a strong CYP2C8 or CYP3A4 inhibitor with apalutamide is predicted to increase the steady-state exposure of the active moieties (see page 2, Section 7.1, also page 4, col. 1, Drug Interaction – Strong CYP2C8 inhibitors and strong CYP3A4 inhibitors). Erleda teaches the common side effects are hypertension, and rash with the most Grade 3-4 % of patients experiencing such side effects (see page 2, Table 1, also page 6, Section The most common side effects).  Erleda teaches a clinical trial of apalutamide named SPRATAN (NCT01946204). Some of the patients are previously treated with bicalutamide, flutamide, or other anti-androgen treatments. Other patients also have a history of either surgery or radiotherapy of the prostate. Apalutamide was administered with concomitant GnRH analog or a bilateral orchiectomy (see page 4, Section 12. Clinical Studies, second paragraph in that Section). Erleda teaches patients with mild or moderate renal impairment or hepatic impairment do not need to adjust the dosage. Erleda also teaches the effect of severe renal impairment or end stage renal disease (eGFR ≤29 mL/min/1.73 m2, MDRD) or severe hepatic impairment (Child-Pugh C) on apalutamide pharmacokinetics is unknown (see page 4, col. 1, Special population Section). Erleda teaches the clinical study include patitents with PSADT that is less than or equal to 6 months (see page 4, col. 2, last paragraph).  Erleda teaches the increase in metastasis-free survival in the apalutamide group comparing with the placebo group (see page 5, Fig. 1).
Erleda does not expressly teach the cardiac characteristic recited in the claims. Erleda does not expressly teach the secondary agents to be co-administered. Erleda does not expressly teach the patients suffered from severe hepatic impairment. Erleda does not expressly teach the creatinine clearance. Erleda does not expressly teach the continuous daily administration of apalutamide.
Belderbos et al. teaches heart rate of patient who received apalutamide does not significantly changed.  Belderbos et al. also teaches the baseline QTcF is between 450-480 ms (see page 462, Table 3). Belderbos et al. also teaches the patients received apalutamide daily in a 28-day cycle (see page 459, col. 2, Study Design Section).
Creatinine clearance teaches creatinine clearance values of 30-40ml/min/1.73 m2 suggest moderate renal impairment (see page 2, second paragraph).
Goodman and Gilman teaches diuretics as one of the ways to treat renal failure and chronic hepatic failure (see page 460, Fig. 25-9). 
Normal heart rate teaches the normal restingheart rate is 60-100 beats per minute (see the first paragraph of the answer).
It would have been obvious to one of ordinary skill in the art at the time of filing to administer apalutamide to patients suffered from severe hepatic impairment and other herein claimed patient populations. It would have been obvious to one of ordinary skill in the art at the time of filing to administer apalutamide with diuretics. It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the dosing regimen of apalutamide.
One of ordinary skill in the art would have been motivated to administer apalutamide to patients suffered from severe hepatic impairment and other herein claimed patient populations to treat nmCRPC. Administering apalutamide to severe hepatic impairment is not a contraindication. Since hepatic impairment merely affect/reduce the clearance of the drug and apalutamide does not seem to reduce or worsen the liver function (as per the side effects profile taught in Erleda), an ordinary skill in the art would be motivated to administer apalutamide to a method of treating nmCRPC with active monitor the side effects and reduce the dosage of apalutamide as needed. 
One of ordinary skill in the art would have been motivated to administer apalutamide with diuretics since diuretic can treat chronic hepatic failure, co-administering apalutamide with diuretics in severe hepatic impairment patients would be reasonably expected to be effective in treating nmCRPC and hepatic impairment. One of ordinary skill in the art would have been motivated to adjust the dosing regimen of apalutamide because continuous daily apalutamide dosing is well-known in the art. Therefore, employing the continuous daily dosing of apalutamide would be reasonably expected to be effective in treating nm-CRPC. The patient characteristics of the patient population are well-known in the art. Furthermore, the resulting effect of administering apalutamide would be considered inevitable after apalutamide is administered to the nm-CRPC patients.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627